In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-21-00370-CV
                 ___________________________

          DIN SHARMA AND PADM, LLC, Appellants

                                  V.

SHASHI TANWAR, MOHAN TANWAR, AND GARISHAM, INC., Appellees


               On Appeal from the 17th District Court
                      Tarrant County, Texas
                  Trial Court No. 017-299369-18


           Before Wallach, J.; Sudderth, C.J.; and Walker, J.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered the parties’ “Joint Motion to Set Aside Judgment and

Remand to Trial Court Pursuant to Settlement Agreement,” which requests that we

vacate the trial court’s judgment without regard to the merits and remand the case to

the trial court to render a final judgment in accordance with the parties’ settlement

agreement. We therefore grant the motion, and effectuating the parties’ settlement

agreement and without regard to the merits, we vacate the trial court’s judgment and

remand the case to the trial court for rendition of a final judgment in accordance with

the parties’ agreement. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

       Appellants must pay all costs of the appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                        Per Curiam

Delivered: May 5, 2022




                                            2